      Case 3:18-cv-01419 Document 23 Filed 08/13/19 Page 1 of 3 PageID #: 85




               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  AT HUNTINGTON

Richard Arthur,
      Plaintiff,

vs.                                                    Case No. 3:18-cv-01419

Convergent Outsourcing, Inc.,
     Defendant.


                           NOTICE OF SETTLEMENT
       Defendant Convergent Outsourcing, Inc. (“Defendant”), and Plaintiff
Richard Arthur (“Plaintiff”) hereby provide notice to the Court that they have
reached a settlement of the above-entitled action fully resolving all claims asserted
by Plaintiff against Defendant.


       Upon finalization of the settlement, Plaintiff will file a Stipulation of
Dismissal of this action, and all claims asserted herein, with prejudice.


DATED: August 13, 2019
                                         Thomas Combs & Spann, PLLC
                                         By      /s/M.David Griffith, Jr.
                                              M. David Griffith, Jr. (WV Bar No 7720)
                                              Thomas Combs & Spann PLLC
                                              300 Summers Street, Suite 1380
                                              Charleston, WV 25301
                                              Phone: (304) 414-1800
                                              Fax: (304) 414-1801
                                              dgriffith@tcspllc.com
                                              Attorneys for Defendant
                                              Convergent Outsourcing, Inc.
   Case 3:18-cv-01419 Document 23 Filed 08/13/19 Page 2 of 3 PageID #: 86




DATED: August 13, 2019             Klein & Sheridan, LC
                                  By /s/Benjamin M. Sheridan
                                  Benjamin M. Sheridan (WV Bar No. 11296)
                                  Klein & Sheridan, LC
                                  3566 Teays Valley Rd
                                  Hurricane , WV , 25526
                                  Phone(304) 562-7111
                                  bsheridan@kswvlaw.com
                                         Attorneys for Plaintiff
                                         Richard Arthur
     Case 3:18-cv-01419 Document 23 Filed 08/13/19 Page 3 of 3 PageID #: 87



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     HUNTINGTON DIVISION

RICHARD ARTHUR,

                       Plaintiff,

v.                                                           Civil Action No.: 3:18-cv-01419
                                                             Judge Robert C. Chambers
CONVERGENT OUTSOURCING, INC.,

               Defendant.

                                    CERTIFICATE OF SERVICE

        I, M. David Griffith, Jr., counsel for Convergent Outsourcing, Inc., hereby certify that on
the 13th day of August 2019, I served the foregoing “NOTICE OF SETTLEMENT” upon all
counsel of record identified below using the CM/ECF system:


                               Benjamin M. Sheridan, Esq.
                               bsheridan@kswvlaw.com
                               Megan A. Patrick, Esq.
                               mpatrick@kswvlaw.com
                               Counsel for Plaintiff




                                                     /s/M. David Griffith, Jr.____________
                                                     M. David Griffith, Jr. (WV Bar No. 7720)
                                                     THOMAS COMBS & SPANN, PLLC
                                                     300 Summers Street, East, Suite 1380
                                                     P. O. Box 3824
                                                     Charleston, WV 25338
                                                     Tel: 304.414.1800
                                                     Fax: 304.414.1801
